Supreme Court of Florida
                                  ____________

                                  No. SC17-1439
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2017-02.

                                [October 26, 2017]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending the following existing standard

instructions pertaining to prostitution-related offenses: 23.1 (Maintaining a Place

of Prostitution, Lewdness, or Assignation); 23.2 (Soliciting for the Purpose of

Prostitution or a Lewd or Indecent Act); 23.3 (Receiving for the Purpose of

Prostitution, Lewdness or Assignation); 23.4 (Transporting for the Purpose of

Prostitution, Lewdness or Assignation); 23.5 (Offering to Commit, Committing, or

Engaging in Prostitution, Lewdness, or Assignation); 23.6 (Soliciting for
Prostitution, Lewdness, or Assignation); and 23.7 (Entering for the Purpose of

Prostitution, Lewdness, or Assignation). Following publication of its proposals,

the Committee received one comment from the Florida Association of Criminal

Defense Lawyers (FACDL). After the Committee filed its report, the Court did not

publish the proposals. The Court authorizes for publication and use instructions

23.1 through 23.7 as proposed.

      The Committee made a number of changes to its proposals based upon the

comment by the FACDL, as discussed below, but rejected the suggestion to clarify

that prior related offenses are an element of the current offense, on the basis that

the Court previously rejected the idea that the issue of “element or recidivist

factor” could be decided in a jury instruction case, citing In re Standard Jury

Instructions in Criminal Cases—Report No. 2015-08, 194 So. 3d 1007 (Fla. 2016).

We adhere to that earlier decision. Instead, the Committee revised the Comment

section of each instruction to address this situation.

      The more significant amendments to the instructions are discussed below.

      The following amendment is applicable to all of the instructions herein at

issue. Because section 796.036, Florida Statutes, was repealed by the Legislature

in 2014, all references to that provision and the paragraph thereunder are removed.

See ch. 2014-160, § 10, Laws of Fla. (repealing § 796.036, Fla. Stat.).




                                         -2-
      With regard to instructions 23.1, 23.3, 23.4, and 23.7, which include the

definition of “structure,” these instructions are also amended to include a citation

to Dubose v. State, 210 So. 3d 641 (Fla. 2017), and the following sentence placed

in brackets is added to the definition of “structure”: “The enclosure need not be

continuous as it may have an ungated opening for entering and exiting.”

      Next, because the offense instructed upon in instruction 23.1 provides for

reclassification pursuant to section 796.07(7), Florida Statutes, which increases the

degree of the crime if the place, structure, building, or conveyance that is owned,

established, maintained, or operated in violation of the statute is a massage

establishment that is or should be licensed, a new paragraph is also added that

allows the jury to make a determination as to whether the State proved that the

reclassification applies. Statutory definitions for “massage establishment,”

“massage therapist,” and “massage,” from chapter 480, Florida Statutes, are also

added.

      Instruction 23.5 is further amended to add a second element to the offense of

Offering to Commit, Committing, or Engaging in Prostitution, Lewdness, or

Assignation, which requires the State to prove that the defendant was 18 years of

age or older at the time of his/her act. See § 796.07(2)(e), Fla. Stat. (2016).

      Last, instruction 23.6 is further amended to redefine the term “solicit,” in

accord with section 777.04(2), Florida Statutes.


                                         -3-
      Having considered the Committee’s report, criminal jury instructions 23.1

through 23.7, as proposed by the Committee, and as set forth in the appendix to

this opinion, are hereby authorized for publication and use.1 New language is

indicated by underlining, and deleted language is indicated by struck-through type.

In authorizing the publication and use of these instructions, we express no opinion

on their correctness and remind all interested parties that this authorization

forecloses neither requesting additional or alternative instructions nor contesting

the legal correctness of the instructions. We further caution all interested parties

that any comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The instructions as set forth in the appendix shall be

effective when this opinion becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -4-
Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -5-
                                 APPENDIX

           23.1 MAINTAINING A PLACE OF PROSTITUTION,
                   LEWDNESS, OR ASSIGNATION
                       § 796.07(2)(a), Fla. Stat.

      To prove the crime of Maintaining a Place of [Prostitution] [Lewdness]
[Assignation], the State must prove the following element beyond a reasonable
doubt:

      (Defendant) [established] [owned] [maintained] [operated] any [place]
[structure] [building] [conveyance] for the purpose of [lewdness] [assignation]
[prostitution].

      Give if applicable. § 796.07(7)(a), Fla. Stat.; § 480.043(1), Fla. Stat.;
§ 480.033, Fla. Stat.
      If you find the defendant guilty of Maintaining a Place of [Prostitution]
[Lewdness] [Assignation], you must also determine whether the State has
proven beyond a reasonable doubt that the [place] [structure] [building]
[conveyance] that was [established] [owned] [maintained] [operated] for the
purpose of [lewdness] [assignation] [prostitution] was a massage
establishment that was or should have been licensed by the Florida
Department of Health.

      All “massage establishments” must be licensed by the Florida
Department of Health. A “massage establishment” means a site or premises,
or portion thereof, wherein a massage therapist practices massage. A
“massage therapist” means a person licensed as required by law who
administers massage for compensation. “Massage” means the manipulation of
the soft tissues of the human body with the hand, foot, arm, or elbow, whether
or not such manipulation is aided by hydrotherapy, including colonic
irrigation, or thermal therapy; any electrical or mechanical device; or the
application to the human body of a chemical or herbal preparation.

     Give if applicable. Fla. Stat. § 796.036
     If you find the defendant guilty of Maintaining a Place of [Prostitution]
[Lewdness] [Assignation], you must then determine whether the State has
proven beyond a reasonable doubt that:




                                      -6-
      a.     A minor was engaged in the [prostitution] [lewdness]
             [assignation] [sexual conduct] [(other conduct prohibited in
             Chapter 796)]; and,

      b.     The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

      § 796.07(1)(c), Fla. Stat.
      “Assignation” means the making of any appointment or engagement for
prostitution or lewdness, or any act in furtherance of such appointment or
engagement.

      § 810.011(1), Fla. Stat.; Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it and includes any closely adjoining land
enclosed by a fence or wall. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.




                                      -7-
                             Lesser Included Offenses

  MAINTAINING A PLACE OF PROSTITUTION, LEWDNESS, OR
          ASSIGNATION — 796.07(2)(A), FLA. STAT.

 CATEGORY ONE              CATEGORY TWO              FLA. STAT.       INS. NO.
 None
                           Attempt                   777.04(1)        5.1

                                     Comments

       The crimes in § 796.07(2)(a), Florida Statutes, and § 796.07(7)(a), Florida
Statutes, are enhanced based on the number of prior violations. As of July 2017, it
is unclear whether the existence of a prior violation will be treated as an element of
the crime that must be found by the jury in a bifurcated trial or whether a prior
violation can be proven to the judge at sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.


       23.2 SOLICITING FOR THE PURPOSE OF PROSTITUTION
                   OR A LEWD OR INDECENT ACT
                        § 796.07(2)(b), Fla. Stat.

      To prove the crime of Soliciting for the Purpose of [Prostitution] [Any
Lewd or Indecent Act], the State must prove the following element beyond a
reasonable doubt:

     (Defendant) [offered] [offered to secure] [agreed to secure] another
person for the purpose of [prostitution] [any lewd or indecent act].

      Give if applicable. Fla. Stat. § 796.036.
      If you find the defendant guilty of Soliciting for the Purpose of
[Prostitution] [Any Lewd or Indecent Act], you must then determine whether
the State has proven beyond a reasonable doubt that:

      a.      A minor was engaged in the [prostitution] [lewdness]
              [assignation] [sexual conduct] [(other conduct prohibited in
              Chapter 796)]; and,



                                         -8-
      b.      The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      A “lewd act” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

       The crime in § 796.07(2)(b), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.




                                        -9-
       23.3 RECEIVING FOR THE PURPOSE OF PROSTITUTION,
                   LEWDNESS OR ASSIGNATION
                       § 796.07(2)(c), Fla. Stat.

      To prove the crime of Receiving for the Purpose of [Prostitution]
[Lewdness] [Assignation], the State must prove the following element beyond
a reasonable doubt:

      Give element 1 or element 2 as applicable.

      1.     (Defendant) [received] [offered to receive] [agreed to
            receive] a person into a [place] [structure] [building]
            [conveyance] for the purpose of [prostitution] [lewdness]
            [assignation].

      2.     (Defendant) permitted a person to remain in a [place]
            [structure] [building] [conveyance] for the purpose of
            [prostitution] [lewdness] [assignation].

      Give if applicable. Fla. Stat. § 796.036.
      If you find the defendant guilty of Receiving for the Purpose of
[Prostitution] [Lewdness] [Assignation], you must then determine whether the
State has proven beyond a reasonable doubt that:

      a.    A minor was engaged in the [prostitution] [lewdness]
            [assignation] [sexual conduct] [(other conduct prohibited in
            Chapter 796)]; and,

      b.    The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.


                                      - 10 -
       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

       § 796.07(1)(c), Fla. Stat.
       “Assignation” includes the making of any appointment or engagement for
prostitution or lewdness or any act in furtherance of such appointment or
engagement.

      § 810.011(1), Fla. Stat.; Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it and includes any closely adjoining land
enclosed by a fence or wall. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

       The crime in § 796.07(2)(c), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.




                                       - 11 -
    23.4 TRANSPORTING FOR THE PURPOSE OF PROSTITUTION,
                 LEWDNESS OR ASSIGNATION
                     § 796.07(2)(d), Fla. Stat.

     To prove the crime of Transporting for the Purpose of [Prostitution]
[Lewdness] [Assignation], the State must prove the following two elements
beyond a reasonable doubt:

      1.     (Defendant) [directed] [took] [transported] [offered or agreed to
             [direct] [take] [transport]] a person to [a place] [a structure] [a
             building] [another person].

      2.     At the time, (defendant) knew or had reasonable cause to believe
             that such [directing] [taking] [transporting] was for the purpose
             of [prostitution] [lewdness] [assignation].

      Give if applicable. Fla. Stat. § 796.036.
      If you find the defendant guilty of Transporting for the Purpose of
[Prostitution] [Lewdness] [Assignation], you must then determine whether the
State has proven beyond a reasonable doubt that:

      a.    A minor was engaged in the [prostitution] [lewdness]
            [assignation] [sexual conduct] [(other conduct prohibited in
            Chapter 796)]; and,

      b.    The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by

                                      - 12 -
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

      § 796.07(1)(c), Fla. Stat.
      “Assignation” includes the making of any appointment or engagement
for prostitution or lewdness or any act in furtherance of such appointment or
engagement.

      § 810.011(1), Fla. Stat.; Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it and includes any closely adjoining land
enclosed by a fence or wall. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.]

                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

       The crime in § 796.07(2)(d), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.


   23.5 OFFERING TO COMMIT, COMMITTING, OR ENGAGING IN
          PROSTITUTION, LEWDNESS, OR ASSIGNATION
                     § 796.07(2)(e), Fla. Stat.

      To prove the crime of Offering to Commit, Committing, or Engaging in
[Prostitution] [Lewdness] [Assignation], the State must prove the following
two elements beyond a reasonable doubt:




                                        - 13 -
      1.     (Defendant) [offered to commit] [committed] [engaged in]
             [prostitution] [lewdness] [assignation].

      2.     At the time, (defendant) was 18 years of age or older.

     Give if applicable. Fla. Stat. § 796.036.
     If you find the defendant guilty of Offering to Commit, Committing, or
Engaging in [Prostitution] [Lewdness] [Assignation], you must then determine
whether the State has proven beyond a reasonable doubt that:

      a.     A minor was engaged in the [prostitution] [lewdness]
             [assignation] [sexual conduct] [(other conduct prohibited in
             Chapter 796)]; and,

      b.     The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

      § 796.07(1)(c), Fla. Stat.
      “Assignation” includes the making of any appointment or engagement
for prostitution or lewdness or any act in furtherance of such appointment or
engagement.




                                      - 14 -
                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                        Comments

       The crime in § 796.07(2)(e), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.


           23.6 SOLICITING FOR PROSTITUTION, LEWDNESS, OR
                              ASSIGNATION
                           § 796.07(2)(f), Fla. Stat.

      To prove the crime of Soliciting for [Prostitution] [Lewdness]
[Assignation], the State must prove the following element beyond a reasonable
doubt:

      (Defendant) [solicited] [induced] [enticed] [procured] another to commit
[prostitution] [lewdness] [assignation].

     Give if applicable. Fla. Stat. § 796.036.
     If you find the defendant guilty of Soliciting for [Prostitution]
[Lewdness] [Assignation], you must then determine whether the State has
proven beyond a reasonable doubt that:

      a.      A minor was engaged in the [prostitution] [lewdness]
              [assignation] [sexual conduct] [(other conduct prohibited in
              Chapter 796)]; and,

      b.      The minor was not the person charged in this case.




                                       - 15 -
      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

      § 796.07(1)(c), Fla. Stat.
      “Assignation” includes the making of any appointment or engagement
for prostitution or lewdness or any act in furtherance of such appointment or
engagement.

       § 777.04(2), Fla. Stat.
       To “solicit” means to ask earnestly or to try to induce the person
solicited to do the thing solicitedcommand, encourage, hire, or request
another person to engage in specific conduct.

     To “procure” means to persuade, induce, prevail upon or cause a
person to do something.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.




                                       - 16 -
                                    Comments

       The crime in § 796.07(2)(f), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.


        23.7 ENTERING FOR THE PURPOSE OF PROSTITUTION,
                   LEWDNESS, OR ASSIGNATION
                       § 796.07(2)(g), Fla. Stat.

      To prove the crime of Entering for the Purpose of [Prostitution]
[Lewdness] [Assignation], the State must prove the following element beyond
a reasonable doubt:

      (Defendant) [resided in] [entered] [remained in] a [place] [structure]
[building] [conveyance] for the purpose of [prostitution] [lewdness]
[assignation].

      Give if applicable. Fla. Stat. § 796.036.
      If you find the defendant guilty of Entering for the Purpose of
[Prostitution] [Lewdness] [Assignation], you must then determine whether the
State has proven beyond a reasonable doubt that:

      a.      A minor was engaged in the [prostitution] [lewdness]
              [assignation] [sexual conduct] [(other conduct prohibited in
              Chapter 796)]; and,

      b.      The minor was not the person charged in this case.

      Definitions.
      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.


                                        - 17 -
      § 796.07(1)(b), Fla. Stat.
      “Lewdness” is any indecent or obscene act. “Indecent” means wicked,
lustful, unchaste, licentious, or sensual intention on the part of the person
doing the act.

       § 796.07(1)(d), Fla. Stat.
       “Sexual activity” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another; anal or vaginal penetration of another by
any other object; or the handling or fondling of the sexual organ of another
for the purpose of masturbation; however, the term does not include acts done
for bona fide medical purposes.

      § 796.07(1)(c), Fla. Stat.
      “Assignation” includes the making of any appointment or engagement
for prostitution or lewdness or any act in furtherance of such appointment or
engagement.

      § 810.011(1), Fla. Stat.; Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it and includes any closely adjoining land
enclosed by a fence or wall. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

                             Lesser Included Offenses

       ENTERING FOR THE PURPOSE OF PROSTITUTION,
      LEWDNESS, OR ASSIGNATION — 796.07(2)(g), Fla. Stat.
 CATEGORY ONE     CATEGORY TWO      FLA. STAT. INS. NO.
 None
                  Attempt           777.04(1)        5.1

                                    Comments

     The crime in § 796.07(2)(g), Florida Statutes, is enhanced based on the
number of prior violations. As of July 2017, it is unclear whether the existence of a


                                        - 18 -
prior violation will be treated as an element of the crime that must be found by the
jury in a bifurcated trial or whether a prior violation can be proven to the judge at
sentencing.

      This instruction was adopted in 1981 and amended in 2008 [995 So. 2d 476],
2010 [48 So. 3d 41], and 2013 [122 So. 3d 302], and 2017.




                                        - 19 -